                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 JAMES PFOHL,                      ) Civil Action No. 2:19-CV-3539-SAL
                                   )
               Plaintiff,          )
                                   )
           vs.                     )
                                   )    CONSENT CONFIDENTIALITY
 MICHAEL FUSCO and MAF, INC. d/b/a )                  ORDER
 WORLDCLAIM,                       )
                                   )
                Defendants.        )
                                   )
                                   )
                                   )



certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials



Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so designated



interfere with the legibility of the document and which will permit complete removal of the

Confidential designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents.              Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.
        3.       Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or commercial

information. The certification shall be made concurrently with the disclosure of the documents,

using the form attached hereto at Attachment A which shall be executed subject to the standards

of Rule 11 of the Federal Rules of Civil Procedure. Information or documents which are available

in the public sector may not be designated as confidential.

        5.       Depositions.      Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific and shall include the page and line number of the

portions to be protected.

        6.       Protection of Confidential Material.

                 a.      General Protections. Documents designated CONFIDENTIAL under this

        Order shall not be used or disclosed by the parties or counsel for the parties or any other

        persons identified below (¶ 6.b.) for any purposes whatsoever other than preparing for and

        conducting the litigation in which the documents were disclosed (including any appeal of

        that litigation). The parties shall not disclose documents designated as confidential to

        putative class members not named as plaintiffs in putative class litigation unless and until

        one or more classes have been certified.



1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be admitted to
the Bar of at least one state but need not be admitted to practice in the District of South Carolina and need
not apply for pro hac vice admission. By signing the certification, counsel submits to the jurisdiction of this
court in regard to the certification.



                                                      2
                b.      Limited Third Party Disclosures. The parties and counsel for the parties

        shall not disclose or permit the disclosure of any documents designated CONFIDENTIAL

        under the terms of this Order to any other person or entity except as set forth in

        subparagraphs (1)-(5) below, and then only after the person to whom disclosure is to be

        made has executed an acknowledgment (in the form set forth at Attachment B hereto), that

        he or she has read and understands the terms of this Order and is bound by it. Subject to

        these requirements, the following categories of persons may be allowed to review

        documents which have been designated CONFIDENTIAL pursuant to this Order:

                (1)     counsel and employees of counsel for the parties, including in-house

                                                                            who have responsibility for

                the preparation and trial of the lawsuit 1;

                (2)     parties and employees of a party to this Order but only to the extent counsel

                shall certify that the spe

                is necessary to the conduct of the litigation in which the information is disclosed 2;

                (3)     court reporters engaged for depositions and those persons, if any,

                specifically engaged for the limited purpose of making photocopies of documents;

                (4)     consultants, investigators, or experts (hereinafter referred to collectively as

                                                                            he parties to assist in the

                preparation and trial of the lawsuit;



1
  Employees of counsel are bound by this Order and are not required to complete Attachment B.
2
  At or prior to the time such party or employee completes his or her acknowledgment of review of this
Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a certification in the
form shown at Attachment C hereto. Counsel shall retain the certification together with the form signed by
the party or employee.



                                                    3
                (5)     potential witnesses but only to the extent counsel reasonably believes the

                individual may have knowledge regarding the disclosed document(s) or its content

                or subject matter2;and

                (6)     other persons only upon consent of the producing party or upon order of the

                court and on such conditions as are agreed to or ordered.

                c.      Control of Documents.           Counsel for the parties shall take reasonable

        efforts to prevent unauthorized disclosure of documents designated as Confidential

        pursuant to the terms of this order. Counsel shall maintain a record of those persons,

        including employees of counsel, who have reviewed or been given access to the documents

        along with the originals of the forms signed by those persons acknowledging their

        obligations under this Order.

                d.      Copies.     All copies, duplicates, extracts, summaries or descriptions



        under this Order or any portion of such a document, shall be immediately affixed with the



        copies shall be afforded the full protection of this Order.

        7.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to insure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document, redacting all confidential information with the consent of the party who




2
  At or prior to the time such party or employee completes his or her acknowledgment of review of this
Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a certification in
the form shown at Attachment C hereto. Counsel shall retain the certification together with the form
signed by the party or employee.


                                                    4
designated the document as confidential; (2) where appropriate (e.g., in relation to discovery and

evidentiary motions), submitting the documents solely for in camera review; or (3) where the

preceding measures are not adequate, seeking permission to file the document under seal pursuant

to the procedural steps set forth in Local Civil Rule 5.03, DSC, or such other rule or procedure as

may apply in the relevant jurisdiction.      Absent extraordinary circumstances making prior

consultation impractical or inappropriate, the party seeking to submit the document to the court

shall first consult with counsel for the party who designated the document as confidential to

determine if some measure less restrictive than filing the document under seal may serve to provide

adequate protection. This duty exists irrespective of the duty to consult on the underlying motion.

Nothing in this Order shall be construed as a prior directive to the Clerk of Court to allow any

document be filed under seal. The parties understand that documents may be filed under seal only

with the permission of the court after proper motion pursuant to Local Civil Rule 5.03.

       8.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       9.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge. The following procedures shall apply to any such challenge.

               a.     The burden of proving the necessity of a Confidential designation remains

       with the party asserting confidentiality.

               b.     A party who contends that documents designated CONFIDENTIAL are not

       entitled to confidential treatment shall give written notice to the party who affixed the

       designation of the specific basis for the challenge. The party who so designated the

       documents shall have fifteen (15) days from service of the written notice to determine if



                                                   5
the dispute can be resolved without judicial intervention and, if not, to move for an Order

confirming the Confidential designation.

       c.      Notwithstanding any challenge to the designation of documents as

confidential, all material previously designated CONFIDENTIAL shall continue to be

treated as subject to the full protections of this Order until one of the following occurs:

       (1)     the party who claims that the documents are confidential withdraws such

       designation in writing;

       (2)     the party who claims that the documents are confidential fails to move

       timely for an Order designating the documents as confidential as set forth in

       paragraph 9.b. above; or

       (3)     the court rules that the documents should no longer be designated as

       confidential information.

       d.      Challenges to the confidentiality of documents may be made at any time

and are not waived by the failure to raise the challenge at the time of initial disclosure or

designation.

10.    Treatment on Conclusion of Litigation.

       a.      Order Remains in Effect. All provisions of this Order restricting the use

of documents designated CONFIDENTIAL shall continue to be binding after the

conclusion of the litigation unless otherwise agreed or ordered.

       b.      Return of CONFIDENTIAL Documents. Within thirty (30) days after

the conclusion of the litigation, including conclusion of any appeal, all documents treated

as confidential under this Order, including copies as defined above (¶6.d.) shall be returned

to the producing party unless: (1) the document has been entered as evidence or filed



                                           6
       (unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu of

       return; or (3) as to documents containing the notations, summations, or other mental

       impressions of the receiving party, that party elects destruction. Notwithstanding the above

       requirements to return or destroy documents, counsel may retain attorney work product

       including an index which refers or relates to information designated CONFIDENTIAL so

       long as that work product does not duplicate verbatim substantial portions of the text of

       confidential documents. This work product continues to be Confidential under the terms

       of this Order. An attorney may use his or her work product in a subsequent litigation

       provided that its use does not disclose the confidential documents.

       11.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       12.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

       13.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

       IT IS SO ORDERED.



                                                 7
                            /s/Sherri A. Lydon____
                            The Honorable Sherri A. Lydon
                            United States District Judge
Dated: March 25, 2020




                        8
                                 ATTACHMENT A
                    CERTIFICATION BY COUNSEL OF DESIGNATION
                        OF INFORMATION AS CONFIDENTIAL

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

James Pfohl,                                  )        Civil Action No. 2:19-cv-03539-SAL
                                              )
       Plaintiff,                             )        Certification by Counsel of Designation
vs.                                           )          of Information as Confidential
                                              )
Michael Fusco;                                )
MAF, Inc. d/b/a WorldClaim                    )
                                              )
       Defendants                             )
                                              )

       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL or HIGHLY
CONFIDENTIAL subject to the Confidentiality Order entered in this action which Order is dated
[confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

               I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is [District Court Bar #].

               I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in which
               I conduct the majority of my practice is [state in which I practice most] where my
               Bar number is [that state's Bar #]. I understand that by completing this certification
               I am submitting to the jurisdiction of the United States District Court for the District
               of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                              [Signature of Counsel [s/name]]
                                                              Signature of Counsel

                                                              [Printed Name of Counsel [A]]
                                                              Printed Name of Counsel



                                                  9
                                       ATTACHMENT B

                        ACKNOWLEDGMENT OF UNDERSTANDING
                                     AND
                             AGREEMENT TO BE BOUND

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION



James Pfohl.,                                )        Civil Action No. 2:19-cv-03539-SAL
                                             )
       Plaintiff,                            )
vs.                                          )        Acknowledgment of Understanding
                                             )
Michael Fusco;                               )
MAF Inc., d/b/a WorldClaim                   )                    and
                                             )              Agreement to be Bound
       Defendants.                           )


       The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL or HIGHLY CONFIDENTIAL solely for the purposes of the above-
captioned action, and not to disclose any such confidential information to any other person, firm
or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

                Name:                 [undersigned name [att B]]
                Job Title:            [Job Title [att B]]
                Employer:             [Employer [att B]]
                Business Address:     [Business Address [att B]]


Date: [date attachment B signed]                             [Signature [attachment B]]
                                                             Signature




                                                 10
                                        ATTACHMENT C

                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION



James Pfohl,                        )                 Civil Action No. 2:19-cv-03539-SAL
                                    )
      Plaintiff,                    )                        Certification of Counsel
vs.                                 )                  of Need for Assistance of Party/Employee
                                    )
Michael Fusco;                      )
MAF Inc., d/b/a WorldClaim,         )
                                    )
      Defendants.                   )
                                    )
___________________________________ )

        Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 7.b.2 and 7.b.3, I certify that the assistance of [name of assistant [att C]]
is reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL or
HIGHLY CONFIDENTIAL.

       I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her

release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

               A named party;

               An employee of named party [employee of named party]
               title is [employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                             [Signature [attachment C]]
                                                              Signature




                                                 11
